UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6441



MICHAEL RANKINS,

                                               Plaintiff - Appellant,

          versus


GEORGE CURRIE; RICHARD T. JONES;           FAULK,
Medical Supervisor; EARL V. ECHARD,

                                              Defendants - Appellees,

          and


BOYD BENNETT; JOY BAREFOOT; JOHN DOES,
Physician Assistant; JOHN DOES, Physician
Extender; JOHN DOES, Medical Personnel; JANE
DOES, Medical Personnel; DESHAZO TERRY; NURSE
SNIDER; NURSE BOONE,


                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-784-5-H)


Submitted:   July 28, 2004                  Decided:   August 11, 2004


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Michael Rankins, Appellant Pro Se.  James Philip Allen, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Michael Rankins seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We

have reviewed the record and conclude this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court. See Rankins v. Currie, No. CA-02-784-5-H (E.D.N.C.

Feb. 12, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -